This is a suit for divorce by appellant against appellee, tried before the judge of the district court of Potter county, Tex., at a term of said court ending October 18, 1924. Judgment was rendered denying the divorce.
Appellant thereafter filed her appeal bond in proper time, but the transcript fails to show that appellant gave "notice of appeal in open court" as required by statute. V. S. T. C. S., art. 2084.
The appellee made no contest of the divorce in the proceedings in district court, and makes none here.
The transcript failing to show that notice of appeal was given as the law requires, this court is without jurisdiction. Western Union Telegraph Co. v. O'Keefe, 87 Tex. 423, 28 S.W. 945; S. A.  A. P. Ry. Co. v. McDonald (Tex.Civ.App.) 31 S.W. 72; Seaboard Oil  Gas. Co. v. Oklahoma State Bank (Tex.Civ.App.) 233 S.W. 321; Beaumont v. Newsome (Tex.Civ.App.) 143 S.W. 941.
The appeal is therefore dismissed.